 







EMPLOYMENT AGREEMENT



 

THIS AGREEMENT is dated as of November 1, 2017 by and between Luckycom
Pharmaceuticals Inc., a Nevada Company (the “Company”) and Kingrich Lee
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to engage Executive as its Chief Executive Officer
on the terms and subject to the conditions set forth in this Agreement.

 

WHEREAS, Executive desires to accept employment as the Company’s Chief Executive
Officer on the terms and subject to the conditions set forth in this Agreement

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1. Employment and Duties.

 

(a) Subject to the terms and conditions hereinafter set forth, the Company
hereby employs Kingrich Lee as its Chief Executive Officer, and he shall have
the duties and responsibilities associated with a Chief Executive officer of a
public corporation. During the Term (defined hereafter) Executive shall report
to the Company’s board of directors. Executive shall also perform such other
duties and responsibilities as may be determined by the Company’s board of
directors as long as such duties and responsibilities are consistent with those
of the Company’s Chief Executive Officer.

 

(b) Executive shall also serve in such executive capacity or capacities with
respect to any affiliate of the Company to which he may be elected or appointed,
provided that such duties are consistent with those of the Company’s Chief
Executive Officer. For purposes of this Agreement, the term “affiliate” shall
mean an entity that is controlled by the Company.

 

(c) Unless terminated earlier as provided in Section 5 of this Agreement, this
Agreement shall have an initial term (the “Initial Term”) commencing as of the
November 1, 2017 and expiring on October 31, 2018 and continuing on a
year-to-year basis thereafter unless terminated by either party on not less than
thirty (30) days’ notice prior to the expiration of the Initial Term or any
one-year extension. The Initial Term and the one-year extensions are
collectively referred to as the “Term.”

 



 

 



 

2. Performance. Executive hereby accepts the employment contemplated by this
Agreement. During the Term, he shall devote substantially all of his business
time to the performance of his duties under this Agreement, and shall perform
such duties diligently, in good faith and in a manner consistent with the best
interests of the Company.

 

3. Compensation and Other Benefits. For his services to the Company during the
Term, the Company shall pay Executive an annual salary (“Salary”) at the rate of
one hundred eighty thousand U.S. dollars ($180,000), payable in equal monthly
installments.

 

3. Reimbursement of Expenses. The Company shall reimburse Executive, upon
presentation of proper expense statements, for all authorized, ordinary and
necessary out-of-pocket expenses reasonably incurred by Executive during the
Term in connection with the performance of his services pursuant to this
Agreement; provided however, that Executive shall be required to obtain prior
approval from the Company for all expenditures in excess of five thousand U.S.
dollars ($5000).

 

4. Employee Benefits.

 

(a) Health and Other Medical. Executive and his spouse shall be eligible to
participate in all health and medical employee benefit plans as are available
from time to time to other employees of the Company and their families. Pursuant
to the Company’s policy, the Company shall pay one hundred percent (100%) of the
costs of all such benefits.

 

(b) Vacation. Executive shall be entitled to two (2) weeks of paid vacation and
five (5) personal days per year, to be taken in such amounts and at such times
as shall be mutually agreed upon by the Company and Executive. Any unused paid
vacation or personal days shall not be forfeited and shall carry forward to
subsequent years. Executive shall not be entitled to reimbursement for any
unused vacation or personal time, except as may be required under law.

 

(c) Savings Plan. Executive shall be eligible to enroll and participate, and be
immediately vested in, all Company savings and retirement plans, including, but
not limited to, any 401(k) plans, as are available from time to time to other
employees.

 

(d) Children Education Allowance. Executive shall be entitled to Children’s
education allowance for each of his Children who is attending full-time local
education from kindergarten to senior secondary levels in any type of schools.
The allowance for each Child will be paid to Executive within 15 days upon the
presentation of actual invoices received from the applicable school.

 

For the purpose of this agreement, “Children” or “Child”, as the case may be,
shall mean, for eligibility of benefit, the unmarried child/children of
Executive, under the age of 21 years, for whom Executive is absolutely
financially responsible.

 

(e) Housing Allowance. Executive shall be entitled to a housing allowance of
$3000 a month, payable to Executive at the end of each month.

 



 - 2 - 

 



 

5. Termination of Employment.

 

(a) Automatic Termination. This Agreement and Executive’s employment hereunder
shall automatically terminate upon the earlier of: (i) the expiration of this
Agreement pursuant to subsection 1(c) of this Agreement, (ii) termination
pursuant to this Section 6 or (iii) Executive’s death.

 

(b) Termination by the Company. This Agreement may be terminated by the Company
upon thirty (30) days prior written notice to Executive upon the earlier to
occur of the following:

 

(i) Disability. This Agreement and Executive’s employment pursuant to this
Agreement, may be terminated by the Company in the event of Executive’s
Disability. The term “Disability” shall mean any illness, disability or
incapacity of Executive which prevents him from substantially performing his
regular duties for a period of four (4) consecutive months or one hundred eighty
(180) days, even though not consecutive, in any twelve (12) month period.

 

(ii) Cause. The Company may terminate this Agreement and Executive’s employment
pursuant to this Agreement for Cause. The term “Cause” shall mean:

 

(A) Any violation of any material provision of this Agreement, habitual
absenteeism, bad faith, repeated failure or refusal to perform Executive’s
duties pursuant to Section 1 of this Agreement or gross negligence or willful
misconduct on the part of Executive in the performance of his duties, provided
that the Company has given written notice of and an opportunity of not less than
thirty (30) days to cure such breach.

 

(B) a breach of Section 7, 8 or 9 of this Agreement;

 

(C) a breach of trust whereby Executive obtains personal gain or benefit at the
expense of or to the detriment of the Company;

 

(D) Executive’s use of illegal substances;

 

(E) any fraudulent or dishonest conduct by Executive or any other conduct by
him, which damages the Company, its parent, any of its subsidiaries or
affiliates or their property, business or reputation;

 

(F) a conviction of or plea of nolo contendere by Executive of (i) any felony or
(ii) any other crime involving fraud, theft, embezzlement or use or possession
of illegal substances; or

 

(G) the admission by Executive of any matters set forth in Section 6(b)(ii)(F)
of this Agreement.

 



 - 3 - 

 



 

(H) failure to ensure that the Company’s filings with the Securities and
Exchange Commission (the “SEC”) are timely; and

 

(I) failure to ensure the accuracy of the Company’s filings with SEC.

 

(d) Termination by Executive.

 

(i) Disability. This Agreement and Executive’s employment pursuant to this
Agreement, may be terminated by Executive on not less than thirty (30) days’
prior written notice in the event of Executive’s Disability.

 

(ii) Voluntary termination. This Agreement may be voluntarily terminated by
Executive on not less than thirty (30) days’ prior written notice to the
Company.

 

(e) Consequences of Termination. Upon termination of Executive’s employment,
except for (i) termination for Cause pursuant to subsection 6(b)(ii) or (ii)
termination by Executive pursuant to subsection 6(d)(ii), Executive shall be
entitled to (A) a payment equal to two (2) months’ salary, or thirty thousand
U.S. dollars ($30,000) (the “Severance”) and (B) Executive shall be eligible to
retain the benefits provided for in Section 5 of this Agreement for a period of
six (6) months. The Severance shall be paid, at the Company’s option, either (x)
in a lump sum upon termination, with such payments discounted by the U.S.
Treasury rate most closely comparable to the applicable time period left in the
Agreement or (y) as and when normal payroll payments are made to other employees
of the Company. Executive expressly acknowledges and agrees that the Severance
shall be in full satisfaction of any and all claims Executive may have with
respect to or arising out of Executive’s employment with the Company or relating
to or arising out of this Agreement and the termination thereof, including,
without limitation, those causes of action arising under the Age Discrimination
in Employment Act of 1967, as amended, Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, as amended, the
Fair Labor Standards Act of 1938, as amended, the Civil Rights Act of April 9,
1866, the National Labor Management Relations Act, the Occupation Safety and
Health Act and the Family Medical Leave Act of 1993. Notwithstanding the
foregoing, Executive’s right to receive Severance is contingent upon Executive
not violating any of his on-going obligations under this Agreement.

 

7. Trade Secrets and Proprietary Information. Executive recognizes and
acknowledges that the Company, through the expenditure of considerable time and
money, has developed and will continue to develop in the future information
concerning customers, clients, marketing, products, services, business, research
and development activities and operational methods of the Company and its
customers or clients, contracts, financial or other data, technical data or any
other confidential or proprietary information possessed, owned or used by the
Company, the disclosure of which could or does have a material adverse effect on
the Company, its business, any business it proposes to engage in, its
operations, financial condition or prospects and that the same are confidential
and proprietary and considered “confidential information” of the Company for the
purposes of this Agreement. In consideration of his employment and engagement as
Chief Executive Officer, Executive agrees that he will not, during or after the
Term, without the consent of the Company’s board of directors, make any
disclosure of confidential information now or hereafter possessed by the
Company, to any person, partnership, corporation or entity either during or
after the Term here of, except that nothing in this Agreement shall be construed
to prohibit him from using or disclosing such information (a) if such disclosure
is necessary in the normal course of the Company’s business in accordance with
Company policies or instructions or authorization from the board of directors,
(b) such information shall become public knowledge other than by or as a result
of disclosure by a person not having a right to make such disclosure, (c)
complying with legal process; provided, that in the event Executive is required
to make disclosure pursuant to legal process, he shall give the Company prompt
notice thereof and the opportunity to object to the disclosure, or (d)
subsequent to the Term, if such information shall have either (i) been developed
by Executive independent of any of the Company’s confidential or proprietary
information or (ii) been disclosed to Executive by a person not subject to a
confidentiality agreement with or other obligation of confidentiality to the
Company. For the purposes of Sections 7, 8 and 9 of this Agreement, the term
“Company” shall include the Company, its parent, its subsidiaries and its
affiliates.

 



 - 4 - 

 



 

8. Covenant Not To Solicit or Compete.

 

(a) During the period from the date of this Agreement until one (1) year
following the date on which Executive’s employment is terminated, Executive will
not, directly or indirectly:

 

(i) Persuade or attempt to persuade any person or entity which is or was a
customer, client or supplier of the Company to cease doing business with the
Company, or to reduce the amount of business it does with the Company (the terms
“customer” and “client” as used in this Section 8 include any potential customer
or client to whom the Company submitted bids or proposals, or with whom the
Company conducted negotiations, during the term of Executive’s employment
hereunder or during the twelve (12) months preceding the termination of
Executive’s employment);

 

(ii) solicit for himself or any other person or entity other than the Company
the business of any person or entity which is a customer or client of the
Company, or was a customer or client of the Company within one (1) year prior to
the termination of Executive’s employment; or

 

(iii) persuade or attempt to persuade any employee of the Company, or any
individual who was an employee of the Company during the one (1) year period
prior to the lawful and proper termination of this Agreement, to leave the
Company’s employ, or to become employed by any person or entity other than the
Company.

 

(b) Executive acknowledges that the restrictive covenants (the “Restrictive
Covenants”) contained in Sections 7 and 8 of this Agreement are a condition of
his employment and are reasonable and valid in geographical and temporal scope
and in all other respects. If any court determines that any of the Restrictive
Covenants, or any part of any of the Restrictive Covenants, is invalid or
unenforceable, the remainder of the Restrictive Covenants and parts thereof
shall not thereby be affected and shall remain in full force and effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable.

 



 - 5 - 

 



 

9. Non-Disparagement. Commencing on the date hereof and continuing indefinitely,
Executive hereby covenants and agrees that he shall not, directly or indirectly,
defame, disparage, create false impressions, or otherwise put in a false or bad
light the Company, its products or services, its business, reputation, conduct,
practices, past or present employees, financial condition or otherwise.

 

10. Injunctive Relief. Executive agrees that his violation or threatened
violation of any of the provisions of Sections 7, 8 or 9 of this Agreement shall
cause immediate and irreparable harm to the Company. In the event of any breach
or threatened breach of any of said provisions, Executive consents to the entry
of preliminary and permanent injunctions by a court of competent jurisdiction
prohibiting him from any violation or threatened violation of such provisions
and compelling him to comply with such provisions. In the event an injunction is
issued against any such violation by Executive, the period referred to in
Section 8 of this Agreement shall continue until the later of the expiration of
the period set forth therein or one (1) month from the date a final judgment
enforcing such provisions is entered and the time for appeal has lapsed. The
provisions of Sections 7, 8, 9 and 10 of this Agreement shall survive any
termination of this Agreement and Executive’s employment pursuant to this
Agreement.

 

11. Miscellaneous.

 

(a) Authority. Executive represents, warrants, covenants and agrees that he has
a right to enter into this Agreement, that he is not a party to any agreement or
understanding, oral or written, which would prohibit performance of his
obligations under this Agreement, and that he will not use, in the performance
of his obligations hereunder, any proprietary information of any other party
which he is legally prohibited from using.

 

(b) Notice. Any notice, consent or communication required under the provisions
of this Agreement shall be given in writing and sent or delivered by hand,
overnight courier or messenger service, against a signed receipt or
acknowledgment of receipt, or by registered or certified mail, return receipt
requested, or telecopier or similar means of communication if receipt is
acknowledged or if transmission is confirmed by mail as provided in this Section
11(b), to the parties as follows:

 





If to the Company: Luckycom Pharmaceuticals Inc.   11767 Katy Freeway, Suite
830,   Houston, Texas 77079   Attn: Kingrich Lee, CEO     If to Executive:
Kingrich Lee   Flat L, 11/F.Tower 2   ELTANIN TOWER, 11 Li Tak Street   Kowloon,
Hong Kong



 



 - 6 - 

 



 

Either party may, by like notice, change address to which notice is to be sent
upon ten (10) days prior written notice.

 

(c) Governing Law. This Agreement shall in all respects be construed and
interpreted in accordance with, and the rights of the parties shall be governed
by, the laws of Nevada, without regard to principles of conflicts of laws.

 

(d) Severability. If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be
determined to be invalid or unenforceable, the remainder of this Agreement, or
the application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law, and any court
having jurisdiction may reduce the scope of any provision of this Agreement,
including the geographic and temporal restrictions set forth in Section 8(a) of
this Agreement, so that it complies with applicable law.

 

(e) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the Company and Executive as to the subject matter hereof, superseding all
prior or contemporaneous written or oral understandings or agreements, including
any and all previous employment agreements or understandings, all of which are
hereby terminated, with respect to the subject matter covered in this Agreement.
This Agreement may not be modified or amended, nor may any right be waived,
except by a writing which expressly refers to this Agreement, states that it is
intended to be a modification, amendment or waiver and is signed by both parties
in the case of a modification or amendment or by the party granting the waiver.
No course of conduct or dealing between the parties and no custom or trade usage
shall be relied upon to vary the terms of this Agreement. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Agreement.

 

(f) Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors, executors,
administrators and permitted assigns. Neither party hereto shall have the right
to assign or transfer any of its or his rights hereunder except in connection
with a merger or consolidation of the Company or a sale by the Company of all or
substantially all of its business and assets.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not affect in any way the construction or interpretation of this
Agreement.

 

(h) Waivers. No delay or omission to exercise any right, power or remedy
accruing to either party hereto shall impair any such right, power or remedy or
shall be construed to be a waiver of or an acquiescence to any breach hereof. No
waiver of any breach hereof shall be deemed to be a waiver of any other breach
hereof theretofore or thereafter occurring. Any waiver of any provision hereof
shall be effective only to the extent specifically set forth in an applicable
writing. All remedies afforded to either party under this Agreement, by law or
otherwise, shall be cumulative and not alternative and shall not preclude
assertion by such party of any other rights or the seeking of any other rights
or remedies against any other party.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Signatures evidenced by facsimile
transmission will be accepted as original signatures.

 





[SIGNATURE PAGE FOLLOWS]





 

 - 7 - 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



  Luckycom Pharmaceuticals Inc.:         By:                                  
Kingrich Lee, CEO         Executive:           Kingrich Lee

 



 - 8 - 

 



 

 

